In The

                                Court of Appeals
                      Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-12-00488-CR
                               NO. 09-12-00489-CR
                              _________________

                        RODNEY DALE HUNT, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

________________________________________________________________________

                      On Appeal from the 252nd District Court
                              Jefferson County, Texas
                      Trial Cause Nos. 10-09996 and 10-09998
________________________________________________________________________

                           MEMORANDUM OPINION

      Pursuant to a plea agreement, appellant Rodney Dale Hunt pled guilty in

cause number 10-09996 to the second degree felony offense of aggravated assault.

In cause number 10-09998, Hunt pled guilty to the second degree felony offense of

aggravated assault.

      The trial court found the evidence sufficient to find Hunt guilty of both

offenses, but deferred finding him guilty, and placed him on community

                                        1
supervision for ten years. The State subsequently filed a motion to revoke Hunt’s

unadjudicated community supervision in both cases. At the hearing on the motion

to revoke, Hunt pled “true” to three violations of the terms of his community

supervision in cause number 10-09996. Hunt pled “true” to six violations of the

terms of his community supervision in cause number 10-09998. In cause number

10-09996, the trial court found that Hunt violated the terms of the community

supervision order, found Hunt guilty of aggravated assault, revoked Hunt’s

community supervision, and imposed a sentence of fifteen years of confinement. In

cause number 10-09998, the trial court found that Hunt violated the terms of his

community supervision order, found Hunt guilty of aggravated assault, revoked

Hunt’s community supervision, and imposed a sentence of fifteen years of

confinement. The court ordered both sentences to run concurrently.

      Hunt’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeals in both cases are frivolous. See

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High

v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). On March 21, 2013, we granted

an extension of time for appellant to file pro se briefs. We received no response

from the appellant.



                                        2
      We have reviewed the appellate records, and we agree with counsel’s

conclusion that no arguable issues support an appeal in either cause. Therefore, we

find it unnecessary to order appointment of new counsel to re-brief the appeals.

Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We

affirm the trial court’s judgments.1

      AFFIRMED.

                                               ___________________________
                                                   CHARLES KREGER
                                                        Justice

Submitted on June 21, 2013
Opinion Delivered July 10, 2013
Do not publish

Before Gaultney, Kreger, and Horton, JJ.




      1
        Appellant may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3